The plaintiff in error was convicted in the county court of Payne county on a charge of selling one pint of whisky, and his punishment fixed by the jury at a fine of $200 and imprisonment in the county jail for a period of ninety days.
The judgment was entered on the 11th day of April, 1928, and the record for appeal was lodged in this court on the 15th day of August, 1928. An appeal from a conviction for a misdemeanor must be filed in this court in sixty days unless the court makes proper orders of extension. Any extension the court makes cannot exceed sixty days additional; therefore, the appeal must be filed in this court within one hundred and twenty days from date of judgment. Section 2808, C.O.S. 1921.
When an attempted appeal is not filed in this court until the expiration of one hundred and twenty days, this court acquires no jurisdiction. In the case at bar the appeal was filed four days after the time had expired.
For the reasons stated, the appeal is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur.